DETAILED ACTION
Applicant’s response, filed 12/06/2022, to the previously presented office action has been considered and made of record. Claims 1-20 are pending further examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8 of Applicant’s Remarks filed 12/06/2022, with respect to the previously presented 35 USC 103 prior art rejections of claims 1-6 and 14-17 have been fully considered and are not persuasive. Applicant’s arguments are not persuasive because the previously cited prior art references have disclosed the presently argued claim limitations. In particular, applicant has argued that Kitagawa in view of Brodeur and Sondur has not further disclosed the additional claim limitation requiring that “controlling an aspect of the computing device based on the ambient temperature and a calculated skin temperature margin”. However, Kitagawa having been relied upon to teach the measurement of temperatures in at least an object region of the infrared image data and a background image data has further disclosed in at least para 0059-0061 and Table 1 that the facial object region relies upon a range (having “margin” that is a bounded range of temperature value) of infrared values of the skin. Kitagawa in view of Brodeur having further disclosed the determination of the ambient temperature using IR image data of the background and object region, hence the ambient is based on the background temperature and object/face/skin temperature as identified by the range of temperature values of Kitagawa. Thus, the additional teachings of Sondur further disclosing the controlling of the cooling aspects of the device based on an ambient temperature have also disclosed being based on a skin temperature margin, because of the base teachings of Brodeur and Kitagawa having disclosed that the ambient temperature is based on background and face/skin temperature.  Therefore, the previously presented prior art rejections of claims 1-17 have been maintained with alterations thereto to address the newly presented claim limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al (US 2018/0240251 is referenced in the below citation as a English translation of the associated PCT publication WO 2017073344, wherein the WO document has a 102(a)(1) publication date of 05/04/2017) in view of Brodeur et al (US 8611586) and Sondur et al (US 2017/0138628).

With regards to Claims 1, 7, and 14: A method of computing, comprising: [Kitagawa, Fig 1, para 0044-0046: Imaging system having Infrared light imaging device (11 of Fig 1) and a processor (image processing device that is at least a processor and associated software) for performing the disclosed method.]
taking an IR image of a user [Kitagawa - Para 0046, item 11 of Fig 1: IR imager.] and a background with an IR sensor [Kitagawa - Para 0048, 0051-0052: Scene having a first person object (first object region corresponds to the region of the infrared imager having the object, para 0048), wherein the person object is extracted from the scene.] of a computing device, [Para 0044-0046 of Kitagawa: Software and hardware to perform disclosed imaging and image processing.]
the computing device being in a location; [Kitagawa, para 0051-0052 and Fig 1 & 3A-3B: Inherent that the imaging device is at a location having a point of view of the scene of an individual and a background being imaged.]
segmenting the IR image into user image data and background image data; and [Kitagawa, para 0048, 0050, and 0057-0060, item 23 of Fig 1, Fig 3A-3B: Segmenting of face from the background of the scene provided from the thermal image data based on features of the captured image data and the environmental temperature (para 0054, 0057, 0061-0062).]
[Kitagawa, para 0054, 0057-0060, 0061-0063, item 13 of Fig 1: Temperature sensor (item 13 of Fig 1) determines environmental temperature of the imaged area corresponding to an ambient temperature of the location being imaged (para 0062-0063), but Kitagawa has not disclosed the use of the background temperature of the infrared imager as the means of determining the ambient temperature as required by the below claim limitations of “detecting….in the background image data” and “determining an ambient temperature….background image data”.]
detecting one or more ambient temperature distorting features in the background image data; [Brodeur (abstract, Fig 5B, Fig 5C, col 4 lines 35-50, col 4 lines 60-67, col 5 lines 25-67) has disclosed a method of measuring thermal regions of object ROI, the measurement of background/ambient temperature from the captured image data (col 5 lines 25-67), and the recognition and determination of background clutter such as objects/features at extremes that have a significant impact on the calculation of ambient temperature from the image frames.]
determining an ambient temperature of the location using the background image data, [Brodeur (col 5 lines 25-67) has disclosed a method of measuring thermal regions of object ROI, the measurement of background/ambient temperature from the captured image data (col 5 lines 25-67), and the recognition and determination of background clutter such as objects/features at extremes that have a significant impact on the calculation of ambient temperature from the image frames.]
[Brodeur and Kitagawa are analogous art of imaging at least a target subject and background region, and determining and mitigating the effects on accuracy of the thermal measurements of the target subject based on environmental temperature.  It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to modify the teachings of measuring the temperature of the environment of the target using a non-thermal imaging device of Kitagawa by substituting a known means and method of determining environmental temperature by recording measurements of the environment using a thermal imager as disclosed by both Brodeur and Kitagawa.  The motivation for combining would have been to reduce the number of components of Kitagawa by substituting the means and method of environmental temperature measurement using the thermal imager as disclosed and suggested by Brodeur to achieve the reasonably expected result of measuring the temperature of the environment and utilizing said measurement to effect the thermal measurements and processing of the target or region or interest of the scene.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Brodeur and Kitagawa to achieve the present claim limitations. Furthermore, the method of ambient temperature measurement using the imaging device disclosed by Brodeur increases the accuracy of thermal measurement by elimination of skew in thermal measurements cause by extremes of objects/features in the background of the image data (col 5 lines 35-45 of Brodeur).]
	wherein determining the ambient temperature includes removing the ambient temperature distorting features from the background image data; and [Brodeur (col 5 lines 37-60) has disclosed determining the ambient/environment/background temperature by determining extreme features/objects in the background of the captured image data and removing said thermal measurements from the calculations of the ambient temperature so as to reduce skew in the ambient temperature determination. The method of removing said features is the process of limiting the range of thermal values to a range of values corresponding to non-skew type range distorting values.]
[Kitagawa and Kitagawa in view of Brodeur have not further disclose the following claim limitation requiring “controlling an aspect….ambient temperature”.]
[Sondur (para 0089) has disclosed the determination of a temperature margin that is a difference between the device’s current external temperature and the maximal external temperature of the device. Based on the difference a target temperature is determined (para 0089) for controlling the cooling (para 0029 and 0076) of the system such that based on a present ambient temperature and a target ambient temperature are used to control said cooling mechanism (para 0029 and 0076).]
	controlling an aspect of the computing device based on the ambient temperature
[Sondur (para 0029-0031, 0076, 0089) the control of cooling based on the margin (target ambient temperature) and the current ambient temperature of the system (para 0059-0063 and 0077).]
	and a calculated skin temperature margin. [Kitagawa of Kitagawa in view of Brodeur has further disclosed (Kitagawa: para 0048, 0050, and 0057-0060, item 23 of Fig 1, Fig 3A-3B) segmenting of face from the background of the scene provided from the thermal image data based on features of the captured image data and the environmental temperature (para 0054, 0057, 0061-0062). Brodeur (col 5 lines 25-67) has disclosed a method of measuring thermal regions of object ROI, the measurement of background/ambient temperature from the captured image data (col 5 lines 25-67), and the recognition and determination of background clutter such as objects/features at extremes that have a significant impact on the calculation of ambient temperature from the image frames. The combined teachings of Kitagawa and Brodeur thus disclosing an object (such as a face – para 0061) region detection and the determination of an ambient temperature based on said object region of an infrared image and a background/ambient temperature of an infrared image. Sondur being relied upon to teach the controlling of an aspect of a device based on the ambient temperature, wherein said ambient temperature measurement is disclosed by the teachings of Brodeur and Kitagawa and is based on a facial region (hence skin region – para 0061 of Kitagawa) having a margin that is range (para 0061-0062) of temperature values 35-35 degrees Celsius. Hence as a result of the combination of teachings the control of device of Sondur based on the ambient temperature of Kitagawa in view of Brodeur is based on the ambient/background temperature and the skin temperature margin of the facial object within the infrared image data used to determine the ambient temperature of Kitagawa in view of Brodeur.]
	[Sondur and Kitagawa in view of Brodeur are analogous art of a data processing device monitoring the temperature of a region corresponding to the environment of said data processing device, and decreasing the impacts of the environmental temperature on digital processing devices. It would have been obvious to one of ordinary skill in the art to modify the processing device of Kitagawa in view of Brodeur by utilizing the environmental temperature as disclosed by the measurements of Kitagawa in view of Brodeur in a process for determining the activation of cooling based on ambient (environmental temperature of Kitagawa in view of Brodeur) and the properties of the processing device as disclosed by the teachings of Sondur. The motivation for combining would have been to efficiently mitigate the effects of temperature on processing devices as disclosed by Sondur (para 0089) in the device for measuring and utilizing thermal measurements disclosed by Kitagawa in view of Brodeur. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Brodeur, Kitagawa, and Sondur to achieve the present set of claim limitations.]

With regards to claims 5:  The method of claim 1, wherein controlling an aspect of the computing device based on the determined ambient temperature includes: controlling thermal management of the computing device. [As per the discussion of claim 1, Sondur has disclosed the alteration of cooling based on at least ambient temperature (para 0076 and 0089 of Sondur) using a cooling fan.]

With regards to claims 6 and 12: The method of claim 5, wherein computing device comprises a processor and a cooling fan; and
 	wherein controlling thermal management of the computing device includes controlling at least one of processor power and fan movement. [As per the discussion of claim 1, Sondur has disclosed the alteration of cooling based on at least ambient temperature (para 0089 of Sondur) using a cooling fan. Furthermore, Kitagawa has disclosed the device comprising at least a CPU (para 0044-0046).]

Claims 2-4, 8-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al (US 2018/0240251 is referenced in the below citation as a English translation of the associated PCT publication WO 2017073344, wherein the WO document has a 102(a)(1) publication date of 05/04/2017), Brodeur et al (US 8611586), and Sondur (US 2017/0138628) as applied to at least claim 1 above, in view of the teachings of Chen et al (US 9886640).

With regards to claims 2, 8, and 15: The method of claim 1, wherein the segmenting comprises performing facial recognition on the IR image. [Kitagawa in view of Brodeur and Sondur, as addressed in the discussion of claim 1, have disclosed the extraction of a target of interest and a background region based at least on the infrared imaging of a scene containing a person. The invention of Kitagawa is drawn to improving the recognition of a target region in an image used for further recognition by utilizing a combined visible light and infrared imager, but did not further disclose the applications or types of targets to be recognized such as the extraction of a facial region used for authentication as required by claims 2-6 of the present application.  Chen has further disclosed the utilization of a combined thermal and visible light sensor (col 3 lines 41+ and col 4 lines 44+, col 7 lines 20-35) to extract facial regions from image data used to authenticate a person to access of resource (column 4 lines 10-43). Chen and Kitagawa in view of Brodeur and Sondur are analogous art of extraction and processing of combined thermal and visible image processing to extract and process object regions of an imaged scene. It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the combined visible image and infrared image means and method for accurately detecting a target in a scene based on environmental factors disclosed by Kitagawa with a known application for a combined visible image and thermal image target detection system as disclosed by Chen to achieve the expected result of detecting and segmentation a facial target for authentication of a segmented facial region as required by Chen.  The motivation for combining would have been to improve the accuracy of facial recognition of the process of Chen by augmenting the combination of visible and thermal imaging outputs using environmental factors as disclosed by Kitagawa.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Chen with Brodeur, Sondur, and Kitagawa to achieve the present claim limitations of claims 2 and 3-4.]

With regards to claims 3, 9, and 16: The method of claim 2, comprising using the facial recognition to authenticate the user to the computing device. [As per the above discussion of claim 2, Chen has disclosed (column 4) the application of the combined improved accuracy thermal and visible imaging device of Kitagawa to recognize faces with image data to authenticate persons to access to virtual and or information of a computing device (col 4 lines 10-43).]

With regards to claims 4, 10, and 17: The method of claim 2, comprising using the facial recognition to authenticate the user to an application running on the computing device. [As per the above discussion of claim 2, Chen has disclosed (column 4) the application of the combined improved accuracy thermal and visible imaging device of Kitagawa to recognize faces with image data to authenticate persons to access to virtual and or information of a computing device (col 4 lines 10-43).]

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al (US 2018/0240251 is referenced in the below citation as a English translation of the associated PCT publication WO 2017073344, wherein the WO document has a 102(a)(1) publication date of 05/04/2017), Brodeur et al (US 8611586), and Sondur (US 2017/0138628) as applied to at least claims 1, 6-7, and 12 in view of the teachings of White et al (US 2007/0156370).

With respect to Claim 11: The method of claim 7, wherein the component [Sondur of Kitagawa in view of Brodeur and Sondur has disclosed the alteration of cooling based on at least ambient temperature (para 0089 of Sondur) using a cooling fan. Furthermore, each the system and process of Kitagawa has disclosed the device comprising at least a CPU (para 0044-0046). Hence, as per the teachings of Kitagawa in view of Sondur and Brodeur: The control of a cooling fan based on ambient temperature, as disclosed by Sondur, said ambient temperature measured by the process of Kitagawa in view of Brodeur. However, Kitagawa in view of Sondur and Brodeur have not further disclosed the control of a clock speed based on the ambient temperature as required by the following claim limitation.]
comprises a processor and the controlled aspect comprises clock speed. [White (abstract, para 0006, 0051, and 0058) has disclosed controlling the operating frequency “clock speed” and core voltage of a CPU based on an ambient temperature of system.  Said process and device of White (para 0051) using “temperature sensors and other devices configured to measure operating or ambient temperatures, as well as methods and techniques for interfacing with such devices to read, collect, record, or measure temperatures are well understood in the art, they will not be discussed in detail herein”.]
[White and Kitagawa in view of Brodeur and Sondur are analogous art of data processing using a CPU, wherein management of the thermal characteristics of the CPU device is performed based on ambient temperatures of said device’s environment. It would have been obvious to one of ordinary skill in the art to substitute or use in addition to the fan based temperature control of the CPU disclosed by Kitagawa in view of Sondur and Brodeur with a method of known CPU thermal management based on ambient temperature such as the core voltage and clock speed control of the CPU as disclosed by White. The combination of White with Kitagawa in view of Brodeur and Sondur achieving the predictable and required result of managing thermal characteristics of a CPU device based on measured ambient temperatures of the CPU device’s environment. The motivation for combining would have been to utilize known alternative methods of thermal management of a CPU device based on ambient temperature of said CPU device, such as the control of clock speed and core voltage by White to achieve the reasonably expected result of thermal management of a CPU device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of White with Kitagawa, Sondur, and Brodeur, to achieve the limitations of the presently claimed invention.]

With respect to Claim 13: The method of claim 7, wherein the component comprises a processor [Sondur of Kitagawa in view of Brodeur and Sondur has disclosed the alteration of cooling based on at least ambient temperature (para 0089 of Sondur) using a cooling fan. Furthermore, each the system and process of Kitagawa has disclosed the device comprising at least a CPU (para 0044-0046). Hence, as per the teachings of Kitagawa in view of Sondur and Brodeur: The control of a cooling fan based on ambient temperature, as disclosed by Sondur, said ambient temperature measured by the process of Kitagawa in view of Brodeur. However, Kitagawa in view of Sondur and Brodeur have not further disclosed the control of a clock speed based on the ambient temperature as required by the following claim limitation.]
 and the controlled aspect comprises core voltage. [White (abstract, para 0006, 0051, and 0058) has disclosed controlling the operating frequency “clock speed” and core voltage of a CPU based on an ambient temperature of system.  Said process and device of White (para 0051) using “temperature sensors and other devices configured to measure operating or ambient temperatures, as well as methods and techniques for interfacing with such devices to read, collect, record, or measure temperatures are well understood in the art, they will not be discussed in detail herein”.]
[White and Kitagawa in view of Brodeur and Sondur are analogous art of data processing using a CPU, wherein management of the thermal characteristics of the CPU device is performed based on ambient temperatures of said device’s environment. It would have been obvious to one of ordinary skill in the art to substitute or use in addition to the fan based temperature control of the CPU disclosed by Kitagawa in view of Sondur and Brodeur with a method of known CPU thermal management based on ambient temperature such as the core voltage and clock speed control of the CPU as disclosed by White. The combination of White with Kitagawa in view of Brodeur and Sondur achieving the predictable and required result of managing thermal characteristics of a CPU device based on measured ambient temperatures of the CPU device’s environment. The motivation for combining would have been to utilize known alternative methods of thermal management of a CPU device based on ambient temperature of said CPU device, such as the control of clock speed and core voltage by White to achieve the reasonably expected result of thermal management of a CPU device. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of White with Kitagawa, Sondur, and Brodeur, to achieve the limitations of the presently claimed invention.]

Claims 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al (US 2018/0240251 is referenced in the below citation as a English translation of the associated PCT publication WO 2017073344, wherein the WO document has a 102(a)(1) publication date of 05/04/2017) in view of Brodeur et al (US 8611586) and Nanda et al (US 2014/0195066)).

With regards to Claims 1, 7, and 14: A method of computing, comprising: [Kitagawa, Fig 1, para 0044-0046: Imaging system having Infrared light imaging device (11 of Fig 1) and a processor (image processing device that is at least a processor and associated software) for performing the disclosed method.]
taking an IR image of a user [Kitagawa - Para 0046, item 11 of Fig 1: IR imager.] and a background with an IR sensor [Kitagawa - Para 0048, 0051-0052: Scene having a first person object (first object region corresponds to the region of the infrared imager having the object, para 0048), wherein the person object is extracted from the scene.] of a computing device, [Para 0044-0046 of Kitagawa: Software and hardware to perform disclosed imaging and image processing.]
the computing device being in a location; [Kitagawa, para 0051-0052 and Fig 1 & 3A-3B: Inherent that the imaging device is at a location having a point of view of the scene of an individual and a background being imaged.]
segmenting the IR image into user image data and background image data; and [Kitagawa, para 0048, 0050, and 0057-0060, item 23 of Fig 1, Fig 3A-3B: Segmenting of face from the background of the scene provided from the thermal image data based on features of the captured image data and the environmental temperature (para 0054, 0057, 0061-0062).]
[Kitagawa, para 0054, 0057-0060, 0061-0063, item 13 of Fig 1: Temperature sensor (item 13 of Fig 1) determines environmental temperature of the imaged area corresponding to an ambient temperature of the location being imaged (para 0062-0063), but Kitagawa has not disclosed the use of the background temperature of the infrared imager as the means of determining the ambient temperature as required by the below claim limitations of “detecting….in the background image data” and “determining an ambient temperature….background image data”.]
detecting one or more ambient temperature distorting features in the background image data; [Brodeur (abstract, Fig 5B, Fig 5C, col 4 lines 35-50, col 4 lines 60-67, col 5 lines 25-67) has disclosed a method of measuring thermal regions of object ROI, the measurement of background/ambient temperature from the captured image data (col 5 lines 25-67), and the recognition and determination of background clutter such as objects/features at extremes that have a significant impact on the calculation of ambient temperature from the image frames.]
determining an ambient temperature of the location using the background image data, [Brodeur (col 5 lines 25-67) has disclosed a method of measuring thermal regions of object ROI, the measurement of background/ambient temperature from the captured image data (col 5 lines 25-67), and the recognition and determination of background clutter such as objects/features at extremes that have a significant impact on the calculation of ambient temperature from the image frames.]
[Brodeur and Kitagawa are analogous art of imaging at least a target subject and background region, and determining and mitigating the effects on accuracy of the thermal measurements of the target subject based on environmental temperature.  It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to modify the teachings of measuring the temperature of the environment of the target using a non-thermal imaging device of Kitagawa by substituting a known means and method of determining environmental temperature by recording measurements of the environment using a thermal imager as disclosed by both Brodeur and Kitagawa.  The motivation for combining would have been to reduce the number of components of Kitagawa by substituting the means and method of environmental temperature measurement using the thermal imager as disclosed and suggested by Brodeur to achieve the reasonably expected result of measuring the temperature of the environment and utilizing said measurement to effect the thermal measurements and processing of the target or region or interest of the scene.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Brodeur and Kitagawa to achieve the present claim limitations. Furthermore, the method of ambient temperature measurement using the imaging device disclosed by Brodeur increases the accuracy of thermal measurement by elimination of skew in thermal measurements cause by extremes of objects/features in the background of the image data (col 5 lines 35-45 of Brodeur).]
	wherein determining the ambient temperature includes removing the ambient temperature distorting features from the background image data; and [Brodeur (col 5 lines 37-60) has disclosed determining the ambient/environment/background temperature by determining extreme features/objects in the background of the captured image data and removing said thermal measurements from the calculations of the ambient temperature so as to reduce skew in the ambient temperature determination. The method of removing said features is the process of limiting the range of thermal values to a range of values corresponding to non-skew type range distorting values.]
[Kitagawa and Kitagawa in view of Brodeur have not further disclose the following claim limitation requiring “controlling an aspect….ambient temperature”.]
[Nanda (para 0003-0004, 0007, 0018) has disclosed the temperature of a plurality of zones, as measured by a plurality of thermal sensors (para 0020), of a computing device and performing a controlling of cooling based on if a predetermined value is exceeded. Nanda (para 0020) has disclosed that the temperatures measured and use correspond to a local “ambient” temperature of the device as measured by a “local” thermal sensor and a remote ”skin” temperature as measured by another thermal sensor.]
	controlling [Nanda – para 0018, 0020, and 0023.] an aspect of the computing device based on the ambient temperature
[Nanda (para 0020) – “local” computing device temperature that is at least an ambient temperature of the local device region.]
	and a calculated skin temperature margin. [Nanda (para 0020) – “remote” skin temperature that is at least a skin temperature as measured by a thermal sensor of the device.]
	[Nanda and Kitagawa in view of Brodeur are analogous art of a data processing device monitoring the temperature of a region corresponding to the environment of said data processing device, and decreasing the impacts of the environmental temperature on digital processing devices. It would have been obvious to one of ordinary skill in the art to modify the processing device of Kitagawa in view of Brodeur by utilizing the environmental temperature as disclosed by the measurements of Kitagawa in view of Brodeur in a process for determining the activation of cooling based on ambient (environmental temperature of Kitagawa in view of Brodeur) and the properties of the processing device as disclosed by the teachings of Nanda. The motivation for combining would have been to efficiently mitigate the effects of temperature on processing devices as disclosed by Nanda (para 0003-0004 and 0022) in the device for measuring and utilizing thermal measurements disclosed by Kitagawa in view of Brodeur. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Brodeur, Kitagawa, and Nanda to achieve the present set of claim limitations.]

With respect to Claim 21: The method of Claim 1, wherein skin temperature margin is based on a difference between maximally allowable computing device external temperature and a current computing device external temperature. [Nanda (para 0023) has disclosed a “maximally allowable computing device external temperature” that is a threshold that if exceeded turns on the cooling device, and a “current computing device external temperature” that is at least the thermal sensor corresponding to the skin at the external of the device that is one of the “one or more sensors” monitored and compared “difference” to a threshold “maximally allowable…..temperature”.]

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The limitations of claim 18 further require that the controlling of the activity of the device is performed based on “comparing the ambient temperature to a first threshold and comparing the temperature margin to a second threshold”. As discussed with respect to claim 1 above, the teachings of Sondur have further disclosed the computing of a margin as well as the use of the margin and the ambient temperature in controlling a cooling activity of the device. However, Sondur, nor the known prior art, cited prior art, or reasonable combinations thereof have disclosed thresholding each of said margin and ambient values and controlling an activity of the device based on said results of the thresholding. Each of claims 19-20 depend from corresponding claim 18, thus contain at least the allowable subject matter of the claim from which they depend.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666